UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                              Plaintiff,                                 1:20-CV-1895 (CM)
                       -against-                                      ORDER OF DISMISSAL
NYPD, et al.,                                                         UNDER 28 U.S.C. § 1651

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        On November 7, 2019, Plaintiff was barred from filing any new civil action in this Court

in forma pauperis (IFP) without first obtaining from the Court leave to file. See Frost v. City of

New York (HRA), ECF 1:19-CV-8936, 6 (S.D.N.Y. Nov. 7, 2019). Because Plaintiff continued to

file scores of new frivolous civil actions after the bar order, the Court imposed additional filing

restrictions on Plaintiff. See Frost v. NYPD, ECF 1:20-CV-0417, 5 (S.D.N.Y. Feb. 14, 2020)

(requiring Plaintiff to submit with any new complaint a motion for leave to file; a copy of the

February 14, 2020 order; the relevant fees or an IFP application; and a statement, made under

penalty of perjury, stating that the claims are not frivolous or in bad faith, that the lawsuit is not

brought for any improper purpose, such as to harass or cause unnecessary delay, and that the

filing complies with this Court’s orders, the Federal Rules of Civil Procedure, and this Court’s

Local Rules.)

        On March 3, 2020, Plaintiff filed this new complaint. As she submitted the requisite

documents, the matter was opened and assigned a new civil case number. But after reviewing

Plaintiff’s motion for leave to file, accompanying declaration, and proposed complaint, the Court

concludes that this action does not represent a departure from Plaintiff’s pattern of vexatious and

nonmeritorious filings. Plaintiff fails to assert any facts suggesting that she has any plausible

claim for relief. Because Plaintiff has failed to show good cause why she should be permitted to
file this new civil action, the Court denies her leave to file this action. The Court directs the

Clerk of Court to close this action.

       Plaintiff is warned that the continued submission of frivolous complaints may result in

the imposition of additional sanctions, including further restrictions on her filing any new civil

actions and monetary penalties.

                                          CONCLUSION

       The Clerk of Court is directed to note service on the docket. Plaintiff has consented to

electronic service of Court documents. (ECF 3.)

       The Court denies Plaintiff’s request to proceed IFP and her request for leave to file this

new civil action. (ECF Nos. 1-3, 5.) The order barring Plaintiff from filing any new civil action

in this Court IFP without first seeking permission of the Court remains in effect. Plaintiff is

warned that the continued submission of frivolous complaints may result in the imposition of

additional sanctions, including further restrictions on her filing any new civil actions and

monetary penalties.

       The Clerk of Court is directed to close this action.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    March 10, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   2
